Citation Nr: 1811888	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

3.  Entitlement to an effective date earlier than January 17, 1996 for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  The May 2013 rating decision denied service connection for sleep apnea and denied entitlement to SMC based on the need for regular aid and attendance.

In September 2015, the Veteran provided testimony with respect to the two issues noted above.  A transcript of the hearing is of record.  Subsequently, the Veteran's agent submitted additional evidence along with a waiver for initial RO review.

In March 2016, the Veteran filed a motion to correct the September 2015 hearing transcript.  In May 2016, the undersigned Veterans Law Judge determined that the suggested changes were not within the meaning of 38 C.F.R. § 20.716 and the motion was denied.  

As to the earlier effective date claim, a February 2016 rating decision denied an effective date earlier than January 17, 1996 for the award of service connection for PTSD.  In March 2016, the Veteran submitted a NOD with respect to the February 2016 determination.  In April 2016, the RO issued a SOC and thereafter, in May 2016, the Veteran filed a Form 9, perfecting the appeal.

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, and entitlement to SMC based on the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The claim for an earlier effective date for the grant of service connection for PTSD filed in November 2015 constitutes a freestanding claim, which is barred as a matter of law.


CONCLUSION OF LAW

An effective date earlier than January 7, 1996, for the grant of service connection for PTSD, is dismissed.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 1996, the VA received the Veteran's original claim for service connection for PTSD.  A May 1996 rating decision denied the claim.  The Veteran was notified of the RO's decision in May 1996.

In February 1997, the Veteran requested that the claim be reopened.  A November 1997 rating decision continued to deny the claim.  In November 1997, the Veteran submitted a notice of disagreement.  An April 1998 rating decision granted service connection for PTSD, effective February 1997, the date of receipt of the reopened claim.  No appeal was taken from the April 1998 rating decision.

In an October 2002 rating decision, the RO granted an effective date of January 17, 1996, for the award of service connection for PTSD, based on clear and unmistakable error, as the claim had been continuously prosecuted since the original claim had been received on January 17, 1996.  No appeal was taken from the October 2002 rating decision grant of an effective date of January 17, 1996.  As such, that determination is final.  38 U.S.C. § 7105 (West 2010).

The current claim arises from a November 2015 request from the Veteran for entitlement to an effective date earlier than January 17, 1996, for the award of service connection for PTSD.

The method for overcoming the finality of a decision is a request for revision based on clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  Otherwise, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As the October 2002 rating decision is final, the Veteran's November 2015 claim for an effective date earlier than January 17, 1996, for the grant of service connection for PTSD is a freestanding claim.  Id.  As it is freestanding, the claim must be dismissed.


ORDER

As a freestanding claim, the claim for an earlier effective date for the grant of service connection for PTSD is dismissed.


REMAND

The Veteran contends that he currently has obstructive sleep apnea that is secondary to his service-connected PTSD.  However, the evidence of record does not include a medical opinion addressing that theory of entitlement.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of the Veteran's obstructive sleep apnea.

Finally, consideration of the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance is deferred pending resolution of the Veteran's claim for service connection for sleep apnea, to include as secondary to service-connected PTSD, as the claim is inextricably intertwined with the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

* The examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea is etiologically related to his military service. 

* If the response to the above is negative, the examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea is caused or proximately due to his service-connected PTSD. 

* If the response to the above is negative, the examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea is chronically aggravated by his service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2017), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  Thereafter, readjudicate the issues on appeal with consideration of all additional evidence obtained.  If a benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


